Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “FIRMWARE UPDATE SYSTEM ELECTRONIC APPARATUS, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM HAVING STORED THEREON FIRMWARE UPDATE PROGRAM” [Closest Prior Art: Boldon (US-2004/0120001): Fig 2, par 0024, 0036-0037, 0041, 0046, 0050; Tokumoto (US-8,711,412): Figs 11, 14, col 6, lines 36-54, col 7, lines 4-67, col 11, line 55-col 12, line 18; Ferlitsch (US-2008/0229086): par 0003, 0032-0044; Han (US-2019/0373130): par 0113-0123, 0160-0163].
In response to the Office Action mailed on 4/19/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: page 6, 2nd paragraph to page 7, 1st full paragraph], independent claims 1, 3 and 4 are allowed for at least the reasons followed:
Boldon in view of Tokumoto and further in view of the prior art searched and/or cited including Ferlitsch and Han does not teach nor render obvious the combination of limitations including “A firmware update system comprising: a memory; and a processor that: in at least one of a case where an application program is installed on an electronic apparatus on which first firmware has been installed, a case where the application program is activated in the electronic apparatus, and a case where execution of the application program is started in the electronic apparatus, stores version information of the first firmware in the memory and installs second firmware that is compatible with the application program, on the electronic apparatus to update the first firmware to the second firmware; and installs the first firmware on the electronic apparatus in accordance with the version information stored in the memory, in at least one of a case where the application program is uninstalled from the electronic apparatus, a case where the application program is deactivated in the electronic apparatus, and a case where the execution of the application program is ended in the electronic apparatus” as recited in independent claim 1 [similar limitations in electronic apparatus claim 3 and program claim 4].
Dependent claim 2 is allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-4 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677